DETAILED ACTION
	This action is in response to the initial filing filed on October 17, 2019.  Claims 1-6 were originally filed.  A preliminary amendment was filed on October 17, 2019.  Claims 1-6 were cancelled.  Claims 7-12 were added.  Claims 7-12 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed 10/17/2019 have been considered. Initialed copies of the Form 1449 are enclosed herewith.


Claim Objections
Claim 7 is objected to because of the following informalities:  The term “the purchase” lacks antecedent basis in line 22.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The term “the promoter’s” lacks antecedent basis in lines 22-23.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The term “the video file” lacks antecedent basis in line 26.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The term “the media demand-side platform” lacks antecedent basis in line 4.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The term “the promoting company” lacks antecedent basis in line 5.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The term “the system” lacks antecedent basis in line 6.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  The term “the media demand-side platform” lacks antecedent basis in line 4.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  The term “the promoting company” lacks antecedent basis in line 5.  Appropriate correction is required.
9 is objected to because of the following informalities:  The term “the system” lacks antecedent basis in line 6.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  The term “the space” lacks antecedent basis in line 3.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  The term “the video storage server” lacks antecedent basis in line 4.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The term “the video automatic generation software” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The term “the promoting company” lacks antecedent basis in line 3.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The term “the actions” lacks antecedent basis in line 4.  Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 7 recites the limitations, "a) obtaining browsing data from users, using one or more of: cookies, urls, sessions, login, HSTS supercookies, browser fingerprint systems, network footprints and geolocation, to create a personal profile of each user, or of a group of users; b) creating a personal video for each user or group of users, comprising:  - at least one video snippet with common content for different videos intended to promote a product or service of a company; and - at least one video snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised video; c) creating a personal audio for each user or group of users, comprising: - at least one audio snippet with common content for different audios intended to promote a product or service of a company; and - at least one audio snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised audio; d) automatically editing a personal video with the personal audio track corresponding to each user and recording a computer file, with this edition of the personal video, on a storage and video service server, pending the user's continued browsing, or the user browsing again, through a space enabled for the purchase or promotion of the promoter's product or services; and e) receiving user data through a data management platform (DMP) and, once identified, either in a new access and/or when they continue browsing for a certain time, serving the video file to the user's browser for its downloading and display in a space enabled for purchase or promotion of products or services of the promoter.”  Independent claim 7 is directed to the abstract idea of certain methods of organizing human activity under commercial or legal interactions (e.g., advertising and marketing).  
The recited claim limitations, “b) creating a personal video for each user or group of users, comprising:  - at least one video snippet with common content for different videos intended to promote a product or service of a company; and - at least one video snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised video; c) creating a personal audio for each user or group of users, comprising: - at least one audio snippet with common content for different audios intended to promote a product or service of a company; and - at least one audio snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised audio; d) automatically editing a personal video with the personal audio track corresponding to each user and recording a computer file, with this edition of the personal video, on a storage and video service server, pending the user's continued browsing, or the user browsing again, through a space enabled for the purchase or promotion of the promoter's product or services; and e) receiving user data through a data management platform (DMP) and, once identified, either in a new access and/or when they continue browsing for a certain time, serving the video file to the user's browser for its downloading and display in a space enabled for purchase or promotion of products or services of the promoter.”.” are directed to the abstract ideas of certain methods of organizing human activity under advertising and marketing.  Specifically, the limitations are directed to creating a video and an audio based on user data and product data.  The video and audio are combined to generate an audio-visual content to target the end user with a particular product, therefore, it is directed to advertising and marketing.  


Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “On the “video creation” server a personal audio track is generated and then said track is edited on the corresponding customised video in a video file which is saved on the “video storage and service” server together with the identifier of the user or of a third party added data provider and/or of the company that has enabled the space for the purchase or promotion of the product or services, in order that, each time the user is identified, they are displayed again for the duration of the advertising campaign. The most notable feature of this method is that it relates each video to the user's data, in order to customise the videos.” (pages 5-6 of applicant’s specification) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 7-12 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a video snippet, audio snippet, computer file, video service server, browser, cookies, urls, session login, hsts supercookies, browser finger print systems, network footprints, and  geolocation are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 8-12 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 10 (“video creation server”), 11 (“video storage server”), and 12 (“video automatic generation software”) do not amount to significantly more than the judicial exception. Dependent claims 8-12 do not recite additional elements that amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Conn US Publication 20090193457 A1 in view of Frankel et al. US Publication 20130046781 A1 further in view of Koul et al. US Publication 20160046033 A1.   
Claim 7:
	As per claim 7, Conn teaches the method comprising:
a) obtaining browsing data from users, using one or more of: cookies, urls, sessions, login, HSTS supercookies, browser fingerprint systems, network footprints and geolocation, to create a personal profile of each user, or of a group of users (paragraphs 0012 and 0051 “A browser cookie 26 may be stored onto the user's remote computing device 14 by Internet browser 20 when the user 12 first visits web page 22. Thereafter, the browser cookie 26 can be updated with new data each time the user 12 returns to web page 22. The browser cookie 26 is capable of collecting various types of personal information about the user's behavior while visiting web page 22. This personalized information collected within browser cookie 26 may be periodically uploaded to a personal profile database 120 associated with system 100 during each activity session of user 12 for later use in assisting third party content providers 114 with the targeting of future dynamic supplemental content based on the on-going collected demographic, behavioral, and geographical information of users, such as user 12.”);

b) creating a personal video for each user or group of users, comprising  (paragraph 0060 “For instance, third party content providers 114 may actively create or modify the dynamically generated personalized supplemental content on-the-fly and push it to individual viewers or groups of viewers in certain situations. Categories of dynamically created personalized supplemental content include breaking events, bulletins, special sales, and other time-critical or geographically-focused information. It is understood that such content is personalized in the sense that it has some relevance to the viewer and/or to a video that the viewer has selected.”):

and e) receiving user data through a data management platform (DMP) and, once identified, either in a new access and/or when they continue browsing for a certain time, serving the video file to the user's browser for its downloading and display in a space enabled for purchase or promotion of products or services of the promoter (paragraphs 0073 and 0077 “Step 213, dynamically inserting the dynamically generated personalized supplemental content into the Internet video selection, selected by, and being played to the requesting user in real-time without disruption to the user's viewing experience. In other words, insertion of the supplemental content is transparent to the user. For example, the source video is not stopped, rewound, paused, for the purpose of supplementing the Internet video selection with the supplemental content.” and “When the viewer 12 clicks on embedded video 24. At that point in time, a signal, (e.g., video start flag 45 as shown in FIG. 1) is transmitted in real-time to one or more supplemental content providers, including the primary content provider 200, supplying the movie trailer, and in addition, one or more third party content providers 114, all of which are configured to provide supplemental content at their option. Video start flag 45 includes certain indicia to allow the supplemental content providers 114, 200 to identify user 12 as the particular viewer of the movie trailer. In the event a supplemental content provider 114, 200 decides to dynamically insert supplemental content into the movie trailer video, the supplemental content provider 114, 200 can perform a database lookup of the particular viewer 12 to retrieve the viewer's personal profile information. In this manner, the supplemental content provider can customize the supplemental content to the particular viewer 12 to thereby create personalized supplemental content. As discussed above, the personal profile information can include different kinds of information including, for example, zip code information or instantaneous geo-location data which allows the supplemental content provider 114, 200, in the instant example to identify local movie theaters which may be offering discounts of potential interest to viewer 12. Recall from the discussion above that personal information is collected by a browse cookie provided to user 12 upon the first visit to the web site. The information collected by the browser cookie is periodically uploaded to third parties supplemental content providers 114, 200, such as advertising networks to enhance the relevance of the supplemental content to be inserted into the source video at a later date or time. It should also be appreciated that the supplemental content is provided to the viewer without having to re-start the playback of the movie trailer or hinder or restrict the viewing experience in any manner.”).







Conn does not teach - at least one video snippet with common content for different videos intended to promote a product or service of a company.  However, Frankel teaches a Design, Creation, and Delivery of Personalized Message/Audio-Video Content and further teaches, “Sponsored message content is recorded, filmed and uploaded to the CMS according to the processes described above. This content may represent one or more media clips in one or more product positions within a message. The promotional positions are combined with the other positions to produce one seamless personalized message for the user” (paragraph 0178) and “A personalized message that is free to the end user but is paid for by a promotional sponsor who inserts one or more promotional media clips into product positions via CMS. For example, if instead of a user purchasing an eCard for $2.99, he personalizes it for free but the last position in the eCard says, for instance, "This message is brought to you by Redbull.RTM.," or "Congrats on your recent engagement, sponsored by Bridal Magazine.RTM.." (paragraph 0176).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conn to include at least one video snippet with common content for different videos intended to promote a product or service of a company as taught by Frankel in order to create a video designed to inform one or more users about a product or service.    

Conn does not teach and - at least one video snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised video.  However, Frankel teaches a Design, Creation, and Delivery of Personalized Message/Audio-Video Content and further teaches, “"Position": A Position is a logical section of a product's message, e.g., the message recipient's name. Each position comprises one or more media clips. A position that comprises a single media clip is considered a static position, i.e., it is the same for every personalized instance of the product. A position that comprises more than one media clip is considered a "variable position," i.e., it can differ from one personalized instance of the product to another. Information about positions is stored in the "product_scripts" table in the SG Database” (paragraph 0017).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conn to include at least one video snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised video as taught by Frankel in order to generate interest by the one or users in the displayed video. 

Conn does not teach d) automatically editing a personal video with the personal audio track corresponding to each user and recording a computer file, with this edition of the personal video, on a storage and video service server, pending the user's continued browsing, or the user browsing again, through a space enabled for the purchase or promotion of the promoter's product or services.  However Frankel teaches Design, Creation, and Delivery of Personalized Message/Audio-Visual Content and further teaches, “A Media Clip is a digital file containing audio and or video data that, when combined with other Media Clips, can be used to create a Personalized Message. Information about Media Clips is stored in the "audio_clips" and "video_clips" tables in the SG Database.” (paragraph 0063) and “(1) Scripting--Creation and physical production of Script in accordance with pre-defined template to enable efficient integration with a content management system to produce/create personalized message (i.e., media/audio-video content).” (paragraph 0085).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Conn to include automatically editing a personal video with the personal audio track corresponding to each user and recording a computer file, with this edition of the personal video, on a storage and video service server, pending the user's continued browsing, or the user browsing again, through a space enabled for the purchase or promotion of the promoter's product or services as taught by Frankel in order to create or generate audio-visual content based on the one or more users’ interest.  
Conn and Frankel do not teach c) creating a personal audio for each user or group of users, comprising: 
- at least one audio snippet with common content for different audios intended to promote a product or service of a company.  However, Koul teaches a Personalized Audio and/or Video Shows and further teaches, “As provided herein, an audio show and/or video show is generated that is personalized for the user and thus likely to comprise content that is of interest to the user. Moreover, a duration of the audio and/or video show is tailored based upon the time the user has to consume such content (e.g., a 20 minute audio show is generated in real time or on the fly when the user is perceived as embarking on a 20 minute commute to work). The user is thus presented with (e.g., fresh) content that is highly likely to be of interest to the user for a duration that allows the user to consume such content. Such content may or may not have commercials. If such content, does have commercials, however, such commercials may describe products and/or services likely relevant to and/or of interest to the user (e.g., advertisement for running shoes may be played in association with audio snippet of a running blog that is being read to the user). The user may thus find such commercials more useful (e.g., less distracting) than randomly broadcast commercials and/or commercials that are targeted to a particular “drive time” demographic, for example.” (paragraph 0016).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conn to include c) creating a personal audio for each user or group of users, comprising: at least one audio snippet with common content for different audios intended to promote a product or service of a company as taught by Koul in order to create an audio designed to inform one or more users about a product or service.    
 



Conn and Frankel do not teach and - at least one audio snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised audio.  However, Koul teaches a Personalized Audio and/or Video Shows and further teaches, “As provided herein, an audio show and/or video show is generated that is personalized for the user and thus likely to comprise content that is of interest to the user. Moreover, a duration of the audio and/or video show is tailored based upon the time the user has to consume such content (e.g., a 20 minute audio show is generated in real time or on the fly when the user is perceived as embarking on a 20 minute commute to work). The user is thus presented with (e.g., fresh) content that is highly likely to be of interest to the user for a duration that allows the user to consume such content. Such content may or may not have commercials. If such content, does have commercials, however, such commercials may describe products and/or services likely relevant to and/or of interest to the user (e.g., advertisement for running shoes may be played in association with audio snippet of a running blog that is being read to the user). The user may thus find such commercials more useful (e.g., less distracting) than randomly broadcast commercials and/or commercials that are targeted to a particular “drive time” demographic, for example.” (paragraph 0016).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conn to include at least one audio snippet with variable content depending on various user characteristics, which are interspersed between the snippets with common content, allow for creating a customised audio as taught by Koul in order to generate interest by the one or users in the broadcasted audio. 





Claim 8:
As per claim 8, Conn, Frankel, and Koul teach the method of claim 7 as described above and Conn further teaches wherein once data has been collected from an advertiser's own sources, the video is only displayed to the customised user while they are browsing through web pages and apps, when a request is received from the media demand-side platform (DSP) to display advertising from the promoting company and when it is detected that this user, or group of users, already has a customised video created by the system (paragraphs 0073 and 0077).

Claim 9:
	As per claim 9, Conn, Frankel, and Koul teach the method of claim 7 as described above and Koul further teaches wherein when data is added by third parties, coming from sources external to an advertiser, the video with customised audio is sent to the media demand-side platform (DSP) when a request is received from the media demand management system (DMP) to display advertising from the promoting company and this user, or group of users, already has a customised video created by the system (paragraph 0016).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conn to include wherein when data is added by third parties, coming from sources external to an advertiser, the video with customised audio is sent to the media demand-side platform (DSP) when a request is received from the media demand management system (DMP) to display advertising from the promoting company and this user, or group of users, already has a customised video created by the system as taught by Koul in order to provide and display relevant information to one or more users.   



Claim 10:
	As per claim 10, Conn, Frankel, and Koul teach the method of claim 7 as described above and Frankel further teaches wherein the video and audio snippets are saved on a separate video creation server (paragraphs 0050 and 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conn to include wherein the video and audio snippets are saved on a separate video creation server as taught by Frankel in order to maintain a level of organization between files associated with audio and video in a database or server.   

Claim 11:
	As per claim 11, Conn, Frankel, and Koul teach the method of claim 7 as described above and Frankel further teaches wherein the customised videos are saved, together with an identifier of the user or of a third party added data provider and/or of the company that has enabled the space for the purchase or promotion of the product or services, on the video storage server (paragraphs 0048 and 0057).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Conn to include wherein the customised videos are saved, together with an identifier of the user or of a third party added data provider and/or of the company that has enabled the space for the purchase or promotion of the product or services, on the video storage server as taught by Frankel in order to generate an audio-visual content to be displayed to the user based on their interest or online activity.   





Claim 12:
	As per claim 12, Conn, Frankel, and Koul teach the method of claim 7 as described above and Conn further teaches wherein the video automatic generation software includes customised statistical management routines for the promoting company, which include information about the videos served and the actions demanded by each medium (paragraph 0062).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nieuwenhuys US Publicaiton 20110145370 Methods and Systems to Personalize Content Streams
Nieuwenhuys discloses methods and systems to insert secondary content within a primary audio and/or video stream in real-time. Insertion may be implemented as a continuous process and/or on-demand, and may be implemented independent of content provider and content consumer platform technologies. Insertion may be implemented transparent to content providers and content consumers. Secondary content may include personalized content, which may be personalized with respect to an individual and/or a group of individuals. Secondary content may include personalized advertising content. A media stream may be monitored and inspected and to determine where to place personalized content.





Dey et al. US Patent 9565460 B1 Dynamic Video Content Contextualization
Dey discloses a method includes identifying, by a communication device, an audience including one or more viewers, generating a preference profile for the audience, correlating the generated preference profile to one or more social profiles, determining, based on the generated preference profile, the one or more social profiles, and a database of social influencers, a contextual influence, the contextual influence identifies and quantifies a possible reaction of the audience to a video content, computing a plurality of potential video advertisements from a plurality of video templates, the computing is based on the determination of the contextual influence, and ranking the computed plurality of potential video advertisements according to the contextual influence.

Sandoval US Patent 8667563 B1 Systems and Methods for Displaying Personalized Content
Sandoval discloses when a user successfully authenticates into a website associated with an institution system, a cookie may be created and set on the web browser, and cookie information and additional information such as the associated internet protocol (IP) address or network interface card (NIC) identifier may be stored at the institution system. Later, when the user accesses the website again, the website may use the cookie, the cookie information, and additional information such as the stored IP address or NIC identifier to identify the user. After the user is identified, one or more pages of content may be personalized to the user, and provided to the user via the user's computing device.





Peles et al. US Publication 20160007065 A1 Using Cluster Computing for Generating Personalized Dynamic Videos
Peles discloses a method of sharing user information based on user preferences between entities sharing the same users and offering goods or services to the users via a video based medium, the method being of the type where a first entity, gathers user preference data on a user based on the activities of the user with said first entity, the first entity storing the user preference data linked with one or more user details; the first entity sharing the user preference data and the user details with an intermediary entity; the intermediary entity identifying the user on a network of a second entity at a first time based on the one or more user details; the intermediary entity placing a cookie on the user computer containing identification details and preferences; and the intermediary entity and the second entity sharing details relating to the user based on the cookie; the method comprising the steps of the second entity identifying the user on the network of the second entity at a second time based on synchronized details relating to the user; and the second entity creating a version of a digital video based the user preference data the version comprises a broadcast quality digital video having a modification adapted to be associated with the user preference data that relates to the users.

Ganesan et al. US Publication 20130125012 A1 Dynamic User Customized Web Advertisements
Ganesan discloses a device receives a user profile associated with a user of a user device, where the user profile is generated based on information associated with one or more transactions performed by the user, via the user device, with a first web site. The device also receives, from a second web site, a cookie associated with the user device. The device further generates, based on the user profile and when the cookie is received, an advertisement customized to the user, and provides, to the second web site, the advertisement customized to the user. 

Fan et al. US Patent 10229437 Generating Customized Advertisements with Undisclosed Advertiser and Publisher Content
Fan discloses an entity such as a social networking system generates a dynamically customized user-specific advertisement using an advertisement template and user information. A request is received for an advertisement to display to a user, and the social networking system retrieves an advertisement template that includes one or more functions. The social networking system also retrieves user information to evaluate a value of a function contained in the advertisement. The user information is provided by both a first and second party (e.g., the advertiser and the social networking system), where the meaning of the information provided by each party is obscured from the other party. The template and the value of each function are used to generate a dynamically customized user-specific advertisement for display to the user, where both parties have provided user information that is obscured in some manner from the other party, allowing for a more personalized advertisement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682